By the court.
It would be to little purpose to offer terms of agreement respecting the lands, to persons combined in a body against the work itself. To what end should Myer be applied to, who has often said the canal should not go through his lands, unless to experience insult? The other defendants by striking the jury, and all of them by shewing their lines and making preparations for the coming of the jury, evidently shewed, that they evaded any-other terms than those which a jury should make; and they by their conduct have waved and relinquished their claim to any overtures on the part of the plaintiffs, respecting an agreement for the property.
Mr. W. M. Smith, pro quer.
Messrs. Montgomery and J. B. M’Kean, pro def.
There is no objection made, to what the jury have done on the ground of substantial injustice, and the exception taken appears captious; wherefore, let the inquisitions' be confirmed, and judgments entered thereon, agreeably to the law, unless other cause be shewn.